DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 09/27/2020 .
Claims 1-13 are presented for examination.

Priority
Instant application claims foreign priority under 35 U.S.C. 119 (a-d) or (f) over TAIWAN 109124999 which has a filing date of 07/23/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Suessmuth_2018 (US11132474B2) in view of Park_2018 (KR101828785B1) .

Claim 1. Suessmuth_2018 teaches “A method of modeling part of shoe, comprising:” (Suessmuth_2018 Col 2, Lns 28-35: “In some embodiments, the present invention provides a method for designing a piece of apparel, in particular an upper of a shoe, comprising: providing at least one first panel including a plurality of feature points in an essentially two-dimensional (2D) configuration, arranging the at least one first panel on a first reference body in a three-dimensional (3D) configuration representing the piece of apparel to be designed,”; Suessmuth_2018 Col 9, Lns 12-16: “The last shell 240 may also be considered as a template for a shoe upper with respect to the chosen reference shoe last 230. The 3D CAD model 250 therefore may correspondingly be considered as a 3D CAD model for a shoe upper for a given reference shoe last 230.”), “providing a shoe sample;” (Suessmuth_2018 Col 6, Lns 53-63 and Fig. 2a: “A plurality of panels 220 are then manufactured. These panels 220 may comprise a first material and may be joined together along their edges to form a dummy shoe upper 240-also called last shell in the field. As shown in FIG. 2a, the panels 220 and the last shell 240 may correspond and fit to the outer surfaces of a given reference shoe last 230, and thus reflect the size and shape of the reference shoe last 230. The panels 220 and the last shell 240 may be made of suitable materials used by the skilled person in the field, for example, leather, synthetics, a mesh material, a knit material, etc. More details of the last shell 240 are described below.” Referring to Fig. 2a, the last shell 240 is being interpreted as a shoe sample because it reflects the size, shape, and texture of a physical shoe.), “performing a modeling step to 3D-scan the shoe sample to establish a structural model;” (Suessmuth_2018 Col 8, Lns 14-18: “As shown in FIG. 2a, subsequent to the arrangement of the last shell 240 on the surface of the reference shoe last 230, a 3D scanning apparatus 280 is used to generate a 3D reference model 250 such as a 3D CAD model of the last shell 240 arranged in the 3D configuration.” For clarification, the 3D CAD model 250 is being interpreted as a structural model (compare to instant application Fig. 2, object 210).), “performing a mapping step to  (Suessmuth_2018 Col 6, Lns 60-63: “The panels 220 and the last shell 240 may be made of suitable materials used by the skilled person in the field, for example, leather, synthetics, a mesh material, a knit material,  etc.” This excerpt from Suessmuth_2018 demonstrates that the panels 220 can be made of materials such as leather and synthetics which have specific textures.; Suessmuth_2018 Col 7, Lns 4-5: “In some embodiments, the feature points may be arranged on the surface of the panels 220”; The feature points arranged on the surface of the panels 220 are interpreted to capture the texture of the surface.; Suessmuth_2018 Col 7, Lns 24-28: “The 2D CAD model 260 comprises an accurate representation of the plurality of feature points of the panels 220. In other words, there exists a one-to-one correspondence between the panels 220 and the 2D CAD model 260 of the panels.” This excerpt from Suessmuth_2018 demonstrates that the 2D CAD model 260 contains the feature points (interpreted to capture panel surface texture) of the panels 220.; Suessmuth_2018 Col 9, Lns 36-40 and Fig. 2b: “FIG. 2b illustrates in further detail how the embodiment described in FIG. 2a above establishes an accurate mapping 270 between the 2D CAD model 260 of the panels 220 and the reconstructed last shell 240 that has been scanned by the scanning apparatus 280.” The aforementioned excerpts from Suessmuth_2018, along with Fig. 2b teach the concept of mapping shoe panel surface texture (contained in CAD model 260) to a model of a shoe (last shell 240).), and “and performing a transferring step to transfer the texture of the shoe model to the  (Suessmuth_2018 Col 6, Lns 60-63: “The panels 220 and the last shell 240 may be made of suitable materials used by the skilled person in the field, for example, leather, synthetics, a mesh material, a knit material,  etc.” This excerpt from Suessmuth_2018 demonstrates that the panels 220 can be made of materials such as leather and synthetics which have specific textures.; Suessmuth_2018 Col 7, Lns 4-5: “In some embodiments, the feature points may be arranged on the surface of the panels 220”; The feature points arranged on the surface of the panels 220 are interpreted to capture the texture of the surface.; Suessmuth_2018 Col 7, Lns 24-28: “The 2D CAD model 260 comprises an accurate representation of the plurality of feature points of the panels 220. In other words, there exists a one-to-one correspondence between the panels 220 and the 2D CAD model 260 of the panels.” This excerpt from Suessmuth_2018 demonstrates that the 2D CAD model 260 contains the feature points (interpreted to capture panel surface texture) of the panels 220.; Suessmuth_2018 Col 9, Lns 36-40 and Fig. 2b: “FIG. 2b illustrates in further detail how the embodiment described in FIG. 2a above establishes an accurate mapping 270 between the 2D CAD model 260 of the panels 220 and the reconstructed last shell 240 that has been scanned by the scanning apparatus 280.” The aforementioned excerpts from Suessmuth_2018, along with Fig. 2b teach the concept of transferring a shoe panel surface texture (contained in CAD model 260) to a model of a shoe (last shell 240).).

Suessmuth_2018 does not explicitly teach “shoot a plurality of” or “photos”. However, Park_2018 does teach this claim limitation (Park_2018 Par 0012: “In an embodiment, the 3D scanner includes …  A first imaging unit mounted on a circumferential upper surface of a first camera and a first linear laser … configured to acquire a plurality of first images by photographing -, a second imaging unit mounted on an upper surface of the linear stage and including a second camera and a second linear laser … configured to obtain a plurality of second images by photographing a lower part of the foot … a first configured to generate a first partial foot model by linearly registering the plurality of first images … a second linear registration portion configured to linearly register the plurality of second images to generate a second partial foot model, a whole foot model by coarsely matching the first partial foot model and the second partial foot model a coarse fitter configured to generate a rough fitter”; Park_2018 Par 0032: “Referring to FIG. 5 , each of the laser scanners 124 acquires an image at the same time when the scanner rig 122 moves in the linear stage 121 , and generates 3D models at each position to perform rough registration and refinement. Through registration, it is possible to create a stable 3D foot model.”; Park_2018 Par 0068: “The dimensional foot scanning apparatus 2100 is configured to generate a first partial foot model 2330 by linearly registering the plurality of first images 2310 output from the first image capturing unit 2110. … a second linear registration unit 2144 configured to linearly register the plurality of second images 2320 to generate a second partial foot model 2340 , the first partial foot model 2330 , and the second partial foot A coarse fitter 2170 configured to coarsely register a model 2340 to generate a full foot model 2350” These excerpts from Park_2018 teach the concept of capturing a plurality of photos of an object to generate a model of the object.).

Suessmuth_2018 does not explicitly teach “performing a dividing step to divide the structural model into at least two part prototypes according to the texture of the shoe model;”. However, Park_2018 does teach this claim limitation (Park_2018 Par 0012: “a first configured to generate a first partial foot model by linearly registering the plurality of first images … a second linear registration portion configured to linearly register the plurality of second images to generate a second partial foot model, a whole foot model by coarsely matching the first partial foot model and the second partial foot model”; Park_2018 Par 0070: “The coarse mate 2170 can be configured to coarsely mate the first partial foot model 2330 and the second partial foot model 2340 to create a full foot model” These excerpts from Park_2018 teach the concept of creating two portions of a model and combining them to create a single model. This process is being interpreted as a dividing step to divide the structural model into at least two part prototypes.).

Suessmuth_2018 does not explicitly teach “at least two part prototypes to form at least two part models.”. However, Park_2018 does teach this claim limitation (Park_2018 Par 0012: “a first configured to generate a first partial foot model by linearly registering the plurality of first images … a second linear registration portion configured to linearly register the plurality of second images to generate a second partial foot model, a whole foot model by coarsely matching the first partial foot model and the second partial foot model”; Park_2018 Par 0070: “The coarse mate 2170 can be configured to coarsely mate the first partial foot model 2330 and the second partial foot model 2340 to create a full foot model” These excerpts from Park_2018 teach the concept of creating two portions of a model and combining them to create a single model. The two portions of the foot model described in Park_2018 are being interpreted as two part prototypes and two part models.).

Suessmuth_2018 and Park_2018 are analogous art because they are from the same field of endeavor in computer-aided shoe design. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Suessmuth_2018 and Park_2018. The rationale for doing so would be that Suessmuth_2018 teaches the concept of using computer-aided design (CAD) software to design a shoe. Park_2018 teaches the concept of using a shoe model database along with a feature searching algorithm as part of the shoe design process.  Therefore, it would have been obvious to combine the teachings of Suessmuth_2018 and Park_2018 for the benefit of the reduced time (improved speed) required to select desired shoe design information, compared to shoe design methods that lack this capability (Park_2018 Par 0020: “According to the present invention, the three-dimensional foot data of multiple customers is built into a vast amount of database so that it can be used for the prevention and treatment of foot diseases, and can be used as basic data for optimal modeling suitable for the Korean body type, and the three-dimensional foot It has the advantage of being able to quickly search for desired data by managing the DB by detecting features according to a unique algorithm from modeling.”).

Claim 2. Suessmuth_2018 in view of Park_2018 also teaches “further comprising performing a first repairing step before performing the mapping step, so as to repair the structural model.” (Park_2018 Par 0012: “and a refinement fitter configured to perform refinement registration on the entire foot model to produce a refined 3D foot model.”; Park_2018 Par 0014: “the refinement matcher may be configured to refine match the coarsely matched whole foot model using a modified IPP algorithm”; Park_2018 Par 0068: “and perform refinement registration on the full foot model 2350 to produce a refined 3D foot model”; Park_2018 Par 0070: “The tablet registration unit 2180 may be configured to perform a tablet registration on the entire foot model 2350 to generate a refined 3D foot model” These excerpts from Park_2018 teach the concept of refining a model. By definition, the process of refinement encompasses the correction of defects, and is therefore being interpreted as a first repairing step (per instant application specification par 0021).).

Claim 3. Suessmuth_2018 in view of Park_2018 also teaches “wherein performing the mapping step further comprises: performing a structure-unwrapping step to 2D-unwrap the structural model to establish a structural layout;” (Suessmuth_2018 Col 7, Lns 22-23 and Fig. 2a: “Associated with the panels 220, a 2D reference model 260 such as a 2D CAD model of the panels 220 can be obtained.” Fig. 2a demonstrates an example of a structure-unwrapping step to 2D-unwrap the structural model to establish a structural layout (compare to instant application Fig. 2, object 220).), “performing a map-creating step to create a shoe texture map from the plurality of shoe texture photos and the structural layout;” (Suessmuth_2018 Fig. 3: This figure demonstrates a map-creating step to create a shoe texture map from the plurality of shoe texture photos and the structural layout because object 360 shows shoe texture information imposed onto the 2D CAD model 260, which is interpreted as the structural layout (compare to instant application Fig. 2, object 230).), and “and performing a map-pasting step to paste the shoe texture map to the structural model to form the shoe model.” (Suessmuth_2018 Fig. 3: This figure demonstrates a map-pasting step to paste the shoe texture map to the structural model to form the shoe model because it shows the 2D CAD model 360, which contains shoe texture information, arranged to form a model 390 of the shoe (compare to instant application Fig. 2, object 240).).

Claim 4. Suessmuth_2018 in view of Park_2018 also teaches “further comprising performing a map-repairing step after performing the map-pasting step, so as to repair the shoe texture map.” (Park_2018 Par 0012: “and a refinement fitter configured to perform refinement registration on the entire foot model to produce a refined 3D foot model.”; Park_2018 Par 0014: “the refinement matcher may be configured to refine match the coarsely matched whole foot model using a modified IPP algorithm”; Park_2018 Par 0068: “and perform refinement registration on the full foot model 2350 to produce a refined 3D foot model”; Park_2018 Par 0070: “The tablet registration unit 2180 may be configured to perform a tablet registration on the entire foot model 2350 to generate a refined 3D foot model” These excerpts from Park_2018 teach the concept of refining a model. By definition, the process of refinement encompasses the correction of defects, and is therefore being interpreted as a map-repairing step (per instant application specification par 0021).).

Claim 5. Suessmuth_2018 in view of Park_2018 also teaches “wherein performing the transferring step is to transfer the shoe texture map to the at least two part prototypes to form the at least two part models.” (Suessmuth_2018 Col 6, Lns 60-63: “The panels 220 and the last shell 240 may be made of suitable materials used by the skilled person in the field, for example, leather, synthetics, a mesh material, a knit material,  etc.” This excerpt from Suessmuth_2018 demonstrates that the panels 220 can be made of materials such as leather and synthetics which have specific textures.; Suessmuth_2018 Col 7, Lns 4-5: “In some embodiments, the feature points may be arranged on the surface of the panels 220”; The feature points arranged on the surface of the panels 220 are interpreted to capture the texture of the surface.; Suessmuth_2018 Col 7, Lns 24-28: “The 2D CAD model 260 comprises an accurate representation of the plurality of feature points of the panels 220. In other words, there exists a one-to-one correspondence between the panels 220 and the 2D CAD model 260 of the panels.” This excerpt from Suessmuth_2018 demonstrates that the 2D CAD model 260 contains the feature points (interpreted to capture panel surface texture) of the panels 220.; Suessmuth_2018 Col 9, Lns 36-40 and Fig. 2b: “FIG. 2b illustrates in further detail how the embodiment described in FIG. 2a above establishes an accurate mapping 270 between the 2D CAD model 260 of the panels 220 and the reconstructed last shell 240 that has been scanned by the scanning apparatus 280.” The aforementioned excerpts from Suessmuth_2018, along with Fig. 2b teach the concept of transferring a shoe panel surface texture (contained in CAD model 260) to a model of a shoe (last shell 240).; Park_2018 Par 0012: “a first configured to generate a first partial foot model by linearly registering the plurality of first images … a second linear registration portion configured to linearly register the plurality of second images to generate a second partial foot model, a whole foot model by coarsely matching the first partial foot model and the second partial foot model”; Park_2018 Par 0070: “The coarse mate 2170 can be configured to coarsely mate the first partial foot model 2330 and the second partial foot model 2340 to create a full foot model” These excerpts from Park_2018 teach the concept of creating two portions of a model and combining them to create a single model. The two portions of the foot model described in Park_2018 are being interpreted as two part prototypes and two part models.).

Claim 6. Suessmuth_2018 in view of Park_2018 also teaches “further comprising performing a second repairing step before performing the transferring step, so as to repair the at least two part prototypes.” (Park_2018 Par 0012: “and a refinement fitter configured to perform refinement registration on the entire foot model to produce a refined 3D foot model.”; Park_2018 Par 0014: “the refinement matcher may be configured to refine match the coarsely matched whole foot model using a modified IPP algorithm”; Park_2018 Par 0068: “and perform refinement registration on the full foot model 2350 to produce a refined 3D foot model”; Park_2018 Par 0070: “The tablet registration unit 2180 may be configured to perform a tablet registration on the entire foot model 2350 to generate a refined 3D foot model” These excerpts from Park_2018 teach the concept of refining a model. By definition, the process of refinement encompasses the correction of defects, and is therefore being interpreted as a second repairing step (per instant application specification par 0021).).

Claim 7. Suessmuth_2018 in view of Park_2018 also teaches “wherein the structural model is established from a point cloud in the modeling step.” (Suessmuth_2018 Col 8, Lns 14-25: “As shown in FIG. 2a, subsequent to the arrangement of the last shell 240 on the surface of the reference shoe last 230, a 3D scanning apparatus 280 is used to generate a 3D reference model 250 such as a 3D CAD model of the last shell 240 arranged in the 3D configuration. This is accomplished by a 3D scanning apparatus 280 identifying the plurality of feature points on the surface of the last shell 240 and reading out any positional code the feature points may be configured with. The 3D scanning apparatus 280 may be based on photogrammetry, 3D laser scanning or other suitable techniques used for 3D reconstruction of physical objects.” This excerpt from Suessmuth_2018 teaches the concept of creating a 3D CAD model (structural model) using a plurality of feature points (point cloud).).

Claim 8. Suessmuth_2018 in view of Park_2018 also teaches “further comprising performing an organizing step to number, categorize and save each of the at least two part models and/or the shoe model into a database.” (Park_2018 Par 0011: “In another aspect, as the customized shoe service server 110 , the shoe database 110a in which basic data for each shoe is stored in advance for each type of shoe capable of a customized service,” This excerpt from Park_2018 teaches the concept of saving data related to a shoe model into a database.; Park_2018 Fig. 8: This figure demonstrates the numbering and categorization of different portions of a shoe (i.e. 03 main, 04 top). Fig. 8 also demonstrates the categorization of shoe models (i.e. sneaker, boots, loafer, etc.).).

Claim 9. Suessmuth_2018 in view of Park_2018 also teaches “A method of shoe designing, comprising:” (Suessmuth_2018 Col 2, Lns 28-35: “In some embodiments, the present invention provides a method for designing a piece of apparel, in particular an upper of a shoe, comprising: providing at least one first panel including a plurality of feature points in an essentially two-dimensional (2D) configuration, arranging the at least one first panel on a first reference body in a three-dimensional (3D) configuration representing the piece of apparel to be designed,”), “providing a database comprising a plurality of part models established from a plurality of shoe samples and comprising a plurality of shoe models, wherein the database is created by the method of modeling part of shoe of claim 8;” (Park_2018 Par 0011: “In another aspect, as the customized shoe service server 110 , the shoe database 110a in which basic data for each shoe is stored in advance for each type of shoe capable of a customized service,” This excerpt from Park_2018 teaches the concept of storing data related to a plurality of shoe models in a database.; Park_2018 Par 0034: “Referring to FIG. 4 , the shoe database 110a includes uppers, outsoles, midsoles, insoles, and shoelaces” This excerpt from Park_2018 teaches the concept of storing data related to a plurality of part models in a database because uppers, outsoles, midsoles, etc. are each separate parts of a shoe.; Park_2018 Par 0046 and Fig. 8: “Referring to FIG. 8 , the customer may select a type by looking at a sample of a shoe model” Fig. 8 demonstrates the option to select from a plurality of shoe samples.; Park_2018 Par 0035: “The scanner data receiver 111 receives customer information and the corresponding customer's foot scan data from each registered 3D scanner 120 and stores it in the foot scan database 112 .” This excerpt from Park_2018 teaches the concept of saving data acquired during a footwear-related 3D scanning process to a database. This process is being interpreted as the creation of a database by the method of modeling part of shoe of claim 8.), “performing a designing step by choosing and assembling at least two of the part models which are suitable from the database, or by choosing one of the shoe models from the database and modifying the texture or a structure of the one of the shoe models, so as to form a design shoe model;” (Park_2018 Par 0011: “and a shoe for the customer to select a shoe design Based on the design selection unit 113 and the customer's selection, the shoe model selected from the basic shoe database 110a is implemented”; Park_2018 Par 0023: “Fig. 8 is an example of a screen for selecting a shoe design according to the present invention”; Park_2018 Par 0036: “The shoe design selection unit 113 provides a screen to the customer terminal 140 or the PC 120A so as to select a shoe model suitable for the customer's taste as shown in FIG. 8 with reference to the shoe database 110a” These excerpts from Park_2018 teach the concept of choosing one of the shoe models from the database; Park_2018 Par 0015: “a second step of providing the customer with information such as shoe style, color, upper, and outsole so that the customer can select a desired shoe design” Because the upper and outsole portions of a shoe are two separate parts, this excerpt from Park_2018 teaches the concept of choosing and assembling at least two of the part models.; Park_2018 Par 0046: “and then may select a color or material of the corresponding shoe upper, lining, shoelace, middle sole, color, pattern, and the like of the shoe upper.” The ability to select the shoe material is being interpreted as modifying the texture of the one of the shoe models because each material will have a slightly different texture.), and “and performing an outputting step to output the design shoe model.” (Park_2018 Par 0009: “a terminal 140 that provides a screen so that a customer can select a design, and receives and delivers the customer's selection; It is connected to the terminal to receive the customer's preference information, receives the customer's foot data from the 3D scanner, creates a three-dimensional foot scan model and a three-dimensional shoe model, and provides a recommended model to the terminal through virtual fitting.”; Park_2018 Par 0011: “A recommendation model generator 115 that generates a shoe model to be recommended to a customer by querying the storage unit 117a and the recommended shoe model storage unit 117b and recommends it to the customer”).

Claim 10. Suessmuth_2018 in view of Park_2018 also teaches “wherein the outputting step is a 3D-printing step to 3D print the design shoe model into a design shoe sample for users to check.” (Suessmuth_2018 Col 5, Lns 18-23: “For instance, if the product designer has access to a rapid prototyping facility, the product designer may easily check the effect of design changes to the piece of apparel without the need to involve the production engineer or even the complete manufacturing entity for every design modification.” For clarification, rapid prototyping is being interpreted to encompass 3D printing.; Park_2018 Par 0004: “In order to solve this problem, a custom shoe manufacturing system using a 3D printer and a 3D scanner with Publication No. 10-2014-0142201, and a custom shoe manufacturing system using a 3D printer with Registration No. 10-1601688, a manufacturing apparatus and method thereof have been proposed.”).

Claim 11. Suessmuth_2018 in view of Park_2018 also teaches “wherein the outputting step is a simulating step to simulate a dynamic performance of the design shoe model for users to understand a behavior of the design shoe model in use.” (Park_2018 Par 0021: “In addition, it is possible to easily and conveniently provide the shoes that best suit the customer's taste by allowing them to be checked through virtual shoe simulation.”; Park_2018 Par 0052: “shoe designs supported by the shoe model generated by the virtual fitting system are recommended using the shoe information selected by the customer and the foot scan information, and can be confirmed through virtual shoe simulation to best suit the customer's taste.”; Park_2018 Par 0063: “in the virtual shoe simulation step (S112) using the foot scan and shoe model, the virtual shoe state is simulated using the shoe and foot scan models generated in the virtual fitting step”; Park_2018 Par 0064: “in the virtual shoe simulation, you can put your foot on a picture of a shoe that appears on a smartphone camera and try it on virtually”).

Claim 12. Suessmuth_2018 in view of Park_2018 also teaches “wherein the outputting step is a virtual reality experiencing step for users to check the design shoe model in a virtual reality environment.” (Park_2018 Par 0007: “a custom shoe manufacturing method and system are provided that allow customers to easily and quickly select the design they want by showing the wearing state virtually using augmented reality.”; Park_2018 Par 0030: “augmented reality is applied to examine the virtual wearing state, etc., and select a desired design”; Park_2018 Par 0063: “And, using virtual reality (VR) technology, the virtual ignition simulation result is output in three dimensions through an output device such as a monitor or a smartphone.”; Park_2018 Par 0064: “by developing a user interface applying augmented reality, if you select the type and color of your preferred shoe, you can see the screen applied to your foot, so you can quickly and accurately check the feeling of wearing it.”).

Claim 13. Suessmuth_2018 in view of Park_2018 also teaches “further comprising performing a modifying step before performing the outputting step, so as to modify a texture or a structure of the design shoe model.” (Suessmuth_2018 Col 4, Lns 58-62: “Further, the 3D and/or the 2D reference models as well as the manufacturing template may be editable CAD models. For instance, a designer may modify an already existing design for a piece of apparel or create a new design on the level of the 2D reference model.”; Suessmuth_2018 Col 5, Lns 42-46: “In particular, the shape, look, material, placement of design elements and/or the color of the piece of apparel may be individually modified according to customer preferences without involving the production engineer in the modification of the manufacturing template.”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REYNOLDS SAUNDERS JR. whose telephone number is (571)272-5527. The examiner can normally be reached 08:30 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kamini Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK SAUNDERS/Examiner, Art Unit 2146                                                                                                                                                                                                        

/BRIAN S COOK/Primary Examiner, Art Unit 2146